Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Allowable Subject Matter
Claims 1, 3 – 12, 14 – 22, 30 – 32 and 34 – 41 (renumbered 1 – 31) are allowed.


EXAMINER’S NOTE
In response to applicant’s amendments in claim 40, examiner has withdrawn claim objections mentioned in previous office action.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation and email communication with Devin Brennan on 02/25/2022.

The following claims have been amended.

receiving, from a network entity, a downlink message that indicates a control channel monitoring periodicity and a control channel offset;
identifying, based at least in part on the control channel monitoring periodicity and the control channel offset, a location of a set of slots within a radio frame for control channel monitoring by a user equipment (UE), the set of slots including a set of control channel candidates, each of the set of control channel candidates including one or more control channel elements, the set of slots comprising a first slot and a second slot, wherein the control channel monitoring periodicity indicates a number of slots located between control channel candidates of the set of slots for monitoring by the UE, wherein one or more unmonitored slots occur between the first slot and the second slot based at least in part on the control channel monitoring periodicity;
identifying, within a search space of the first slot and the second slot, the control channel candidates based at least in part on the control channel monitoring periodicity and the control channel offset; and
receiving downlink control information for the UE based at least in part on the control channel candidates.

5.	(Currently Amended) The method of claim 1, wherein the downlink message comprises an indication of a monitoring window that identifies [[the]] a set of slots for monitoring by the UE.
the downlink control information comprises:
monitoring a set of physical downlink control channel (PDCCH) candidates within the search space based at least in part on the control channel candidates.

12.	(Currently Amended) A method for wireless communication, comprising:
identifying a control channel monitoring periodicity and a control channel offset for a user equipment (UE);
assigning, based at least in part on the control channel monitoring periodicity and the control channel offset, a location of a set of slots within a radio frame for control channel monitoring by the UE, the set of slots including a set of control channel candidates, each of the set of control channel candidates including one or more control channel elements, the set of slots comprising a first slot and a second slot, wherein the control channel monitoring periodicity indicates a number of slots located between control channel candidates of the set of slots for monitoring by the UE, wherein one or more unmonitored slots occur between the first slot and the second slot based at least in part on the control channel monitoring periodicity;
identifying, within a search space of the first slot and the second slot, the control channel candidates based at least in part on the control channel monitoring periodicity and the control channel offset; and


17.	(Currently Amended) The method of claim 16, wherein the downlink message comprises an indication of a monitoring window that identifies [[the]] a set of slots for monitoring by the UE.

30.	(Currently Amended) The method of claim 1, wherein:
the downlink message is received from the network entity in a millimeter wave (mmW) communications system; and
the downlink control information is received via a mmW control channel.

32.	(Currently Amended) An apparatus for wireless communication, comprising:
a processor;
memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
receive, from a network entity, a downlink message that indicates a control channel monitoring periodicity and a control channel offset;
identify, based at least in part on the control channel monitoring periodicity and the control channel offset, a location of a set of slots within a radio frame for control channel monitoring by a user equipment (UE), the set of slots including a set of control channel candidates, each of the set of control channel candidates including one or more control channel elements, the set of slots comprising a first slot and a second slot, wherein the control channel monitoring periodicity indicates a number of slots located between control channel candidates of the set of slots for monitoring by the UE, wherein one or more unmonitored slots occur between the first slot and the second slot based at least in part on the control channel monitoring periodicity;
identify, within a search space of the first slot and the second slot, the control channel candidates based at least in part on the control channel monitoring periodicity and the control channel offset; and
receive downlink control information for the UE based at least in part on the control channel candidates.

33.	(Canceled) 

35.	(Currently Amended) The apparatus of claim 32, wherein the downlink message comprises an indication of a monitoring window that identifies a set of slots for monitoring by the UE.

36.	(Currently Amended) The apparatus of claim 35, wherein the monitoring window is smaller than the control channel monitoring periodicity and wherein the one or more unmonitored slots occur between the first slot and the 

40.	(Currently Amended) An apparatus for wireless communication, comprising:
a processor;
memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
identify a control channel monitoring periodicity and a control channel offset for a user equipment (UE);
assigning, based at least in part on the control channel monitoring periodicity and the control channel offset, a location of a set of slots within a radio frame for control channel monitoring by the UE, the set of slots including a set of control channel candidates, each of the set of control channel candidates including one or more control channel elements, the set of slots comprising a first slot and a second slot, wherein the control channel monitoring periodicity indicates a number of slots located between control channel candidates of the set of slots for monitoring by the UE, wherein one or more unmonitored slots occur between the first slot and the second slot based at least in part on the control channel monitoring periodicity;
identify, within a search space of the first slot and the second slot, the control channel candidates based at least in part on the control channel monitoring periodicity and the control channel offset; and


41.	(Currently Amended) The apparatus of claim 40, wherein the instructions are further executable by the processor to cause the apparatus to:
identify groups of multiple consecutive slots for monitoring based at least in part on a monitoring window, the control channel monitoring periodicity, and the control channel offset, and
transmit a downlink message that indicates the control channel monitoring periodicity and the control channel offset, wherein the downlink message comprises an indication of the monitoring window that identifies a [[the]] set of slots for monitoring by the UE.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 01/07/2022 have been fully considered. The amendments submitted by the applicant along with amendments provided by the examiner for independent claims 1, 12, 32 and 40 have overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claims 1, 12, 32 and 40 is therefore allowable.
The prior arts of record fail to teach a method and apparatus for identifying within a search space of a first slot and a second slot, control channel candidates based at  further describe that a downlink message is received from a network entity that indicates the control channel monitoring periodicity and the control channel offset, wherein downlink control information for the UE is received based at least in part on the control channel candidates. The claims further state that the control channel monitoring periodicity indicates a number of slots located between the control channel candidates of the set of slots for monitoring by the UE, wherein one or more unmonitored slots occur between the first slot and the second slot based at least in part on the control channel monitoring periodicity.
The prior arts of record fail to teach a method and apparatus for identifying within a search space of a first slot and a second slot, control channel candidates based at least in part on identifying a control channel monitoring periodicity and a control channel offset, wherein a location of a set of slots within a radio frame for control channel monitoring by a user equipment (UE) is assigned based at least in part on the control channel monitoring periodicity and the control channel offset, the set of slots including a set of control channel candidates, each of the set of control channel candidates including one or more control channel elements and the set of slots comprising the first  further describe that downlink control information for the UE is transmitted based at least in part on the control channel candidates and the control channel monitoring periodicity indicates a number of slots located between the control channel candidates of the set of slots for monitoring by the UE, wherein one or more unmonitored slots occur between the first slot and the second slot based at least in part on the control channel monitoring periodicity.
The claims are novel over the prior arts in terms of entirety of the claims. Claims 3 – 11, 30 depend on claim 1; claims 14 – 22, 31 depend on claim 12; claims 34 – 39 depend on claim 32; and claim 41 depends on claim 40. Therefore, dependent claims 3 – 11, 14 – 22, 30 – 31, 34 – 39 and 41 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/Primary Examiner, Art Unit 2474